Determination of the State Liquor Authority dated January 26, 1961, suspending the restaurant liquor license of the petitioner for a period of 60 days, unanimously confirmed on the law and on the facts, and the petition dismissed, with $20 costs and disbursements to the respondents. The determination of the Authority does not rest solely upon proof of the alleged incident of solicitation on the premises by a female of a male patron to engage in an act of prostitution. On the whole ease, there was evidence tending to show that the licensee’s employees knew or, in the exercise of a reasonable degree of supervision should have realized, that the unescorted females upon and coming into the premises after 12:00 midnight, including the particular female who made the solicitation which was proven, were there for the purposes of solicitation. Under the circumstances here, there is substantial evidence tending to support the finding by the Authority that the licensee permitted the licensed premises to become disorderly and that, with the exercise of a proper degree of supervision, the licensee should have known and prevented the act of solicitation which occurred on the premises. Thus, distinguishable are the decisions in Matter of Migliaccio v. O’Connell (307 N. Y. 566); Matter of Stanwood United v. O’Connell (283 App. Div. 79, affd, 306 N. Y. 749); Matter of Mur-Art-Sol v. State Liq. Auth. (6 A D 2d 683) and Matter of Jackson v. Rohan (1 A D 2d 89). Concur — Botein, P. J., Rabin. McNally, Stevens and Eager, JJ.